                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      AKRON DIVISION

 In Re:                                          Case No. 19-50882
                                                 Chapter 13 Proceedings
           GREGORY SHAFFER                       Judge: ALAN M. KOSCHIK

                        Debtors.                 MOTION TO VOLUNTARILY DISMISS

          Now comes Debtor, Gregory Shaffer, by and through undersigned counsel, and requests
this Honorable Court dismiss the above-captioned case. The Debtor is entitled to dismiss this
case for the following reasons:
      1. The case was filed on April 17, 2019 under Chapter 13 of the Bankruptcy Code.
      2. This case has not been previously converted under §706 or §1112 of the Bankruptcy
         Code.
19-50882
      WHEREFORE, the Debtor respectfully requests this Honorable Court dismiss this case.
                                                   Respectfully submitted,

                                                   /s/ Jann C. Washington
                                                   Jann C. Washington (0087239)
                                                   5247 Wilson Mills Rd. #185
                                                   Richmond Heights, OH 44143
                                                   (440) 552-5492 F: (440) 571-0522
                                                   Email: Jann@Jwashingtonlaw.com
                                                   Attorney for Debtors




19-50882-amk        Doc 33    FILED 08/29/19    ENTERED 08/29/19 08:20:49        Page 1 of 3
                                      CERTIFICATE OF SERVICE

       I certify that on August 21, 2019, a true and correct copy of the Debtor’s Motion to
Voluntarily Dismiss their Chapter 13 case were served:

        Via the court’s electronic case filing system on these entities and individuals who are
listed on the court’s Electronic Mail List:

       Keith Rucinski, Chapter 13 Trustee, at krucinski@ch13akron.com

       Robert G. Friedman, Esq., attorney for Harsax Mgmt., at generalmail@pfl-law.com

       Edward Bailey, Esq., attorney for Lakeview Loan Servicing, at ebailey@reimerlaw.com

And by regular US Mail, postage prepaid, upon:

Ad Astra Recovery Services      Credit Collection Services       Experion
7330 W 33rd St N Ste 118        PO Box 607                       PO Box 9701
                                Norwood, MA 02062                Allen, TX 75013
CSC Credit Services
Box 740040                      Credit Collection Services       First Premier
Atlanta, GA 30374-0040          725 Canton St.                   3820 N. Louise Avenue
                                Norwood, MA 02062                Sioux Falls, SD 57107-0145
Cach LLC
C/o Resurgent Capital           DBS Financial                    Jefferson Capital Systems
Services                        2290 East Ave                    LLC
Greenville, SC 29602            Akron, OH 44314                  16 McLeland Rd.
                                                                 St. Cloud, MN 56303
Capital One Bank                DBS Financial
PO Box 30281                    2823 Gilchrist Rd                Lion Loan
Salt Lake City, UT 84130-       Akron, OH 44305                  P.O. Box 1547
0281                                                             Sandy, UT 84091
                                Diversified Consultant
Cashland / NCP Finance          10550 Deerwood Park Blvd.        M&T Bank Mortgage
2312 W Owen K Garriott Rd       Jacksonville, FL 32256           1 Fountain Plaza
Ste A                                                            Buffalo, NY 14203
Enid, OK 73703                  Emblem
                                POB 105555                       Metlife
Checksmart / NCP Finance        Atlanta, GA 30348                PO Box 14593
205 Sugar Camp Circle                                            Lexington, KY 40512
Dayton, OH 45409                Equifax Information Services
                                LLC                              Midwest Recovery Systems
Chex Systems, Inc.              PO Box 740256                    514 EARTH CITY PLAZA
7805 Hudson Rd. #100            Atlanta, GA 30374                SUITE 100
Woodbury, MN 55125                                               Earth City, MO 63045




19-50882-amk      Doc 33     FILED 08/29/19     ENTERED 08/29/19 08:20:49          Page 2 of 3
Montgomery Wards               Regional Acceptance Corp.
1112 7th Ave.                  5425 Robin Road                  TransUnion Credit Reporting
Monroe, WI 53566               Norfolk, VA 23513                Service
                                                                PO Box 1000
National Credit Adjusters      Rise Credit                      Chester, PA 19022
PO Box 550                     4150 International Plaza,
Hutchinson, KS 67504-3023      Suite 300                        US Dept of HUD
                               Fort Worth, TX 76109             2488 East 81st St #700
Plaza Services                                                  Tulsa, OK 74137
110 Hammond Drive              Speedy Cash
Ste 110                        Attn: Bankruptcy                 Verizon Wireless
Atlanta, GA 30328              P.O. Box 780408                  PO Box 26055
                               Wichita, KS 67278                Minneapolis, MN 55426
Progress One Financial
2700 S Lorraine Place          Sprint                           Gregory Shaffer
Sioux Falls, SD 57106          6200 Sprint Pkwy                 402 Hampden Ct.
                               Shawnee Mission, KS 66251        Medina, OH 44256
Progressive Insurance
6300 Wilson Mills Rd.          TBOM
Cleveland, OH 44143            5109 S Broadband Lane
                               Sioux Falls, SD 57109


                                                   /s/ Jann C. Washington
                                                   Jann C. Washington (0087239)
                                                   5247 Wilson Mills Rd. #185
                                                   Richmond Heights, OH 44143
                                                   (440) 552-5492 F: (440) 571-0522
                                                   Email: Jann@Jwashingtonlaw.com
                                                   Attorney for Debtors




19-50882-amk     Doc 33     FILED 08/29/19    ENTERED 08/29/19 08:20:49         Page 3 of 3
